408 F.2d 380
71 L.R.R.M. (BNA) 2047
NATIONAL LABOR PELATIONS BOARD, Petitioner, andInternational Union, United Automobile Aerospaceand Agricultural Implement Workers ofAmerica (U.A.W.), AFL-CIO, Intervenor,v.GENERAL AUTOMATION MFG., INC., Respondent.
No. 18696.
United States Court of Appeals Sixth Circuit.
April 18, 1969.

Ronald Wm. Egnor, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Paul J. Spielberg, Attys., N.L.R.B., Washington, D.C., on brief, for petitioner.
Edward J. Simerka, Cleveland, Ohio, V. Jay Einhart, Carl H. Clark, Stanley, Smoyer & Schwartz, Cleveland, Ohio George B. Wells, Detroit, Mich., on brief for respondent.


1
Jordan Rossen, Detroit, Mich., Stephen I. Schlossberg, John A. Fillion, Bernard F. Ashe, Stanley Lubin, Detroit, Mich. on brief, for intervenor.


2
Before CELEBREZZE and PECK, Circuit Judges, and GORDON,1 District judge.

ORDER.

3
This cause came on to be heard upon the record on appeal and the briefs and arguments of counsel, and upon due consideration thereof and of the factual situation as set out in the record and the report of the case, 167 N.L.R.B. No. 66, it appears to the Court that the findings and order of the Board are supported by substantial evidence on the record as a whole.


4
Now, therefore, it is ordered that the order of the Board be, and it is, hereby enforced.



1
 Honorable James F. Gordon, United States District Judge for the Western District of Kentucky, sitting by designation